Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Appellant’s arguments have been fully considered and are persuasive.  The previous rejections have been withdrawn. 
	Appellant states the examiner misunderstood Lin’s guidance on pages 7-8 of the appeal brief. Lin discloses when the UE transmits and uplink control channel by a single port, the system can support switching between a single antenna mode and multiple physical antennas transmission mode in paragraph 0051. Appellant is correct that this switching between the number of antennas is different than switching between multiple antenna port groups. Lin does disclose the use of different antenna port groups. Lin discloses, as stated above in paragraph 0051, a single antenna port for transmission. Lin also discloses “…and the UE transmits by multiple antenna port groups” in paragraph 0051. Lin further discloses in an embodiment of the UE 200, when the transmission mode is the second mode, and there is more than one available orthogonal sequence resource, the transmitting module 210 transmits by multiple antenna ports with corresponding orthogonal sequences using transmit diversity; or when there is one available orthogonal sequence resource, the transmitting module 210 transmits an uplink control channel using a single antenna port. Though, Lin discloses using a single antenna port or using multiple antenna ports, Lin does not disclose the first information is used to determine P antenna port groups and P sub-information blocks are in one-to-one correspondence with P antenna port groups.
	Appellant indicates Wang discloses the antenna port grouping is fixed and does not signal an index of its corresponding group as stated on pages 9-10 of the appeal brief. The examiner agrees with appellant’s position stated above and the previous rejections of the claims are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The previous cited prior art does not disclose each and every limitation as recited in claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/3/2021